Title: Richard Peters to James Madison, 1 September 1826
From: Peters, Richard
To: Madison, James


                        
                            
                                My dear Sir Belmont
                            
                            
                                
                                    
                                
                                Septr. 1st. 1826.
                            
                        
                        I send to you our 5th Volume of Memoirs of the "Philadelphia Society for promoting Agriculture"; not so much
                            for the interest of its contents, as for the opportunity it affords of renewing to you assurances of the unremitted
                            regards I have ever felt towards you, not only personally, but as one of the few remaining founders of all the Prosperity,
                            Strength & Respectability our singularly favoured country possesses. Few of the human Race ever lived long enough
                            to see the effects of revolutionary labours crowned with so complete Success, as have those who now survive the virtuous,
                            bold, & hazardous under-taking which necessity, (most fortunately,) forced upon us. I value every individual who
                            had any instrumentality in the noble achievement. But can never cease distinguishing those whose eminent talents
                            contributed, in an higher degree than fell to the lot of the general mass, to the accomplishment of our great &
                            exemplary object; &, among them, you have always held a prominent station in my list of patriots. Our late loss of
                            two of the singularly preeminent men to whom our country owes its independance & happiness, has roused all my
                            sensibilities. Having been an Eye witness of their early merit, I doubly feel the obligation which it has fixed on the
                            present & future generations; who only receive from history (imperfect as it is) their
                            knowledge of their personal exertions & worth. "Peace to their Ashes, & eternal fame dwell with their
                            memories." Approaching the close of a long life, (being now in my 83d year,) I look back with heartfelt delight on the
                            humble tho’ anxious & laborious share I had in our arduous struggle; & am amply repaid for my toils, by
                            the prosperity prevailing around me, which at the time of our early solicitudes we could not anticipate. I have never been
                            a partizan; but have always preserved a nationality of character,
                            without undue sectional or state predilections. It is therefore with reference to the nation
                            that I speak of Prosperity; in which no nation on our globe, take us for all in all, can exceed us. Thankful indeed should we be to a benignant Providence; by whose assistance we have
                            arrived at a State of personal freedom & national Strength, which commands the respect
                            of those in the other Hemisphere who now court, but once held us in slight estimation.
                        
                            
                                
                            
                        
                    